Citation Nr: 1828252	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for opioid dependence. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2003 to April 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In April 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's opioid dependence is not caused or aggravated by any of his service-connected disabilities. 


CONCLUSION OF LAW

Service connection for opioid dependence is not warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has developed opioid dependence specifically due to medications prescribed for his service-connected pancreatitis with gastroesophageal reflux disease (GERD).  The Board has considered all the evidence of record and finds that service connection for opioid dependence is not warranted.  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Compensation for primary alcohol abuse disorders and secondary disorders that result from primary alcohol abuse is precluded. 38 U.S.C. §§ 105, 1110 (2012); Allen v. Principi, 237 F.3d at 1376.  However, service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability." Allen, 237 F.3d at 1371, 1381. 

The Board acknowledges that the Veteran has a current disability, thereby meeting the first requirement for secondary service connection.  His opioid dependence is well documented in the record.  See VA and Private Treatment Records.  He also is service-connected for other disabilities, including pancreatitis with GERD and a right knee disability.  Thus, the second requirement for secondary service connection is also met.  At issue is whether the Veteran's opioid dependence is caused by or aggravated by his service-connected disabilities, specifically his pancreatitis with GERD or right knee disability, and/or the medications he took to mitigate pain associated with them.   

The Veteran was provided a VA examination in conjunction with a claim for an acquired psychiatric disorder.  At that examination, he was diagnosed with opioid dependence and an opioid-induced mood disorder.  The psychiatrist noted that both disorders were unrelated to military service.  See May 2009 VA Examination. 

In June 2010, he was provided a VA examination with this specific claim of opioid dependence.  At that examination, the examiner found that he did not have a current substance use disorder, nor had he had a recent bout of pancreatitis requiring treatment.  Thus, the examiner determined that the claimed condition was not caused by or the result of medications prescribed for his service-connected condition.  See June 2010 VA Examination. 

In response to this determination and the subsequent rating decision denying service connection, the Veteran sent a Notice of Disagreement (NOD) that included information regarding current methadone treatment for his opioid dependence.  See December 2010 NOD.  He also submitted a private medical record indicating that he was stable but had been in substance abuse treatment from November 2006 to March 2009 and then re-entered treatment in July 2009.  The record noted that the Veteran was undergoing methadone maintenance treatment, counseling, random urine screens, and was privy to referrals to outside agencies.  See April 2013 Private Treatment Record. 

As the previous VA examiner did not take into consideration the Veteran's ongoing substance abuse treatment when rendering an opinion, the Board requested a new medical opinion in its April 2016 remand.  The examiner was asked to review all records and comment on the amount of medication prescribed for the Veteran's pancreatitis during service.  After reviewing the medical records and prescription history, the examiner indicated that the prescribing pattern showed consistent use of various opiate pain medications prescribed for treatment of pancreatitis pain management during periods of recurrent acute hospitalizations and treatment and for acute pancreatitis and post hospitalization treatment for pancreatitis-related abdominal pain.   

The examiner was also asked whether the Veteran has opioid dependence.  Again based on a review of the record, the examiner determined that the Veteran does have opioid dependence as defined by the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5). Further, the examiner was to determine whether this opioid dependence developed as a result of the prescription pain medication prescribed to him during active service.  She noted that as defined by the DSM-5, opioid use disorder is characterized by the compulsive, prolonged self-administration of opioid substances that are used for no legitimate medical purpose, or, if another medical condition is present that requires opioid treatment, that are used greatly in excess of the amount needed for that medical condition. She indicated that being prescribed opioid medication is not equivalent to support the contention of causation of opioid use disorder.  Finally, the examiner was asked to discuss whether it was as least as likely as not that any opioid dependence was caused or chronically worsened by a service-connected disability.  The examiner found that there was no scientific evidence supporting the contention that a physical illness, including pancreatitis with GERD and/or a right knee disability pathophysiologically causes or chronically worsens an opioid use disorder.  Therefore, she opined that the Veteran's opioid dependence was not caused or chronically worsened by his service connected disabilities, to include pancreatitis with GERD or a right knee disability.   See June 2016 VA Medical Opinion. 

The Board accords these opinions significant probative weight.  They are predicated on thorough reviews of the Veteran's service and post-service medical records.  Further, they supported by adequate rationale. See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds that they are the most probative source of evidence regarding the Veteran's claim that his opioid dependence is secondarily related to his service-connected disorders. Thus, the Board finds against the Veteran's claim.

In making these findings, the Board is cognizant of the Veteran's lay statements that purport to link his current opioid dependence to his service-connected disabilities and/or medications taken for them.  In this regard, the Board finds that they are not competent as to a nexus.  Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).  But here, ascertaining the etiology of an opioid dependence is distinguishable from ringing in the ears, a broken leg, or varicose veins, as these complex psychiatric determinations are not capable of lay observation. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the Veteran's lay statements pertaining to this issue is not competent lay evidence. Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

The Board thanks the Veteran for his honorable service. However, given the record before it, the Board finds that the evidence in this case does not reach the level of equipoise.  Thus, service connection is not warranted for opioid dependence.  38 U.S.C. § 1110 (2012); Allen v. Principi, 237 F.3d at 1376.  There is no reasonable doubt to resolve in this matter. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection, to include on a secondary basis, for opioid dependence is denied. 


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


